            Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SCOTT PANZER, individually and on                   :       CIVIL ACTION
behalf of all others similarly situated,            :
      v.                                            :
                                                    :
VERDE ENERGY USA, INC. and                          :
OASIS POWER, LLC                                    :       NO. 19-3598

                                   MEMORANDUM OPINION

Savage, J.                                                                      December 17, 2020

        The threshold issue in this putative class action is whether the plaintiff agreed to

arbitrate his claims and waived a class action. The defendants contend that he agreed to

arbitration when he accepted service from them after receiving two mailings of the electric

service contracts, which included the agreement to arbitrate. The plaintiff denies receiving

the letters containing the contract terms. In deciding this issue, we must apply the

“mailbox” rule that provides that a letter properly deposited in the post office mailbox or

with the postman is presumed to have been delivered to the addressee.

        Plaintiff Scott Panzer brought this putative class action against his former energy

suppliers for breach of contract and violations of various Pennsylvania consumer

protection laws. After discovery limited to the question of whether the parties had agreed

to arbitrate the dispute, defendants Verde Energy USA, Inc. (“Verde”) and Oasis Power,

LLC (“Oasis”) renewed their motion to dismiss and compel arbitration. The defendants

argue that Panzer cannot rebut the presumption of receipt of the defendants’ terms of

service containing the arbitration agreement under the mailbox rule. Panzer counters that

he has rebutted the presumption of receipt.1


        1
          The defendants also argue that Panzer’s arguments concerning whether the defendants’ notices
of the change in contract terms satisfy the Pennsylvania Code and whether new consideration was provided


                                                   1
            Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 2 of 16




        We conclude that Panzer has rebutted the presumption of receipt of the mailings

containing the contracts. With the presumption gone, there is a dispute whether Panzer

received the defendants’ terms of service containing the arbitration agreement, creating

an issue of fact that precludes a finding that he agreed to arbitration.2 Therefore, we shall

deny the defendants’ motion to compel arbitration.

                                         Factual Background

        In August 2015, Panzer entered into an agreement with Great American Power,

LLC (“GAP”) for electricity service at a fixed rate for 24 months.3 The Disclosure

Statement and Terms of Service (the “GAP Contract”) and the contract summary included

with the contract provided that GAP would send Panzer two notices approximately 30 and

60 days before the contract expired advising him of the contract’s imminent expiration

and his renewal options.4 Neither the GAP Contract nor the summary contained an

arbitration provision.5

        In April 2017, prior to the expiration of the 24-month fixed rate period, GAP notified

Panzer that it was assigning his contract to Oasis Power, LLC.6 The notice advised that


to support the change in terms are arbitrable questions under the agreement’s delegation clause. Panzer
counters that the questions of statutory compliance and consideration are questions of formation for the
court to decide. He also argues that the class action waiver contained in the defendants’ terms of service
is unconscionable.
        2
         The remaining issues Panzer raises, the unconscionability of the class action waiver in the
defendants’ terms of service, whether new consideration was provided for the change in terms and whether
the defendants complied with the notice requirements for changing the terms under Pennsylvania law,
depend on the jury’s findings.`
        3
         Blankinship Decl. in Supp. of Pl.’s Opp. to Defs.’ Renewed Mot. to Dism. Ex. 5 at ¶ 4 (ECF No.
63) (“Panzer Decl.”).

        Blankinship Decl. Ex. 1 at ¶ 1 (“GAP Contract”); Blankinship Decl. Ex. 6 (“GAP Contract
        4

Summary”).
        5
            GAP Contract; GAP Contract Summary.
        6
            Panzer Decl. at ¶ 5; Church Decl. in Supp. of Defs.’ Renewed Mot. to Dism. Ex. A-13, Ex. A (ECF


                                                      2
             Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 3 of 16




Oasis would honor his current agreement with GAP, there would be no changes to the

terms or conditions through the life of his current contract, and his service would continue

under his current service agreement without interruption.7

        When the fixed rate period expired on October 1, 2017, Oasis transferred Panzer

to its variable rate.8 Panzer continued to receive service at the variable rate and paid his

invoices.9

        In June 2018, Oasis sent Panzer a letter informing him that it was assigning his

contract to Verde Energy USA, Inc (the “June 2018 letter”).10 The notice advised that

there would be no change to the terms or conditions through the life of his current

contract.11 In November 2018, Panzer canceled his service with Verde because its rates

were “extremely high.”12

        On August 8, 2019, Panzer filed this action against Oasis and Verde asserting

claims for breach of contract, breach of the implied covenant of good faith and fair dealing,

unjust enrichment, and violations of Pennsylvania Unfair Trade Practices and Consumer

Protection Law and other consumer protection laws.13 He alleges that the defendants took



No. 58) (“April 2017 letter”).
        7
            April 2017 letter.
        8
         Church Decl. Ex. A-1 at 107:4-9, 158:1-3 (“Panzer Dep. Tr.”); Church Decl. Ex. A-3 at
Oasis_Verde00054.
        9
         Panzer Dep. Tr. at 8:19-9:9, 110:9-19, 148:25-149:14, 150:4-11, 158:10-19; Church Decl. Ex. A-
4 at Panzer 00034-44, 46-73.
        10
             Church Decl. Ex. A-13, Ex. E (“June 2018 letter”); Panzer Dep. Tr. at 116:15-19.
        11
             June 2018 letter.
        12
             Panzer Dep. Tr. at 125:12-20, 149:22-150:3.
        13
             Pl.’s Compl. at ¶¶ 73-106 (ECF No. 1).



                                                      3
            Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 4 of 16




advantage of Pennsylvania’s deregulation of the electricity supply market to engage in

deceptive marketing practices and to price gouge unsuspecting consumers.14

       Invoking the arbitration clause in their terms of service, Oasis and Verde moved to

dismiss or stay Panzer’s putative class action.15 They contend the arbitration provision

contained in the terms of service requires arbitration of all disputes arising out of the

relationship between the parties, and delegates all questions of the contract’s formation,

interpretation and arbitrability to the arbitrator.16 Opposing the motion, Panzer contends

he did not agree to arbitration and never received the terms of service containing the

arbitration clause.17

       On February 10, 2020, we denied the motion without prejudice and allowed limited

discovery into whether Panzer had agreed to arbitrate his claims against the

defendants.18 On June 19, 2020, after limited discovery, the defendants filed their

renewed motion to dismiss and compel arbitration.19

                                          Standard of Review

       We apply the summary judgment standard to motions to compel arbitration. Singh

v. Uber Techs. Inc., 939 F.3d 210, 216 (3d Cir. 2019) (citing Guidotti v. Legal Helpers

Debt Resolution, L.L.C., 716 F.3d 764, 775 (3d Cir. 2013)).




       14
            Id. at ¶¶ 13-23.
       15
            Defs.’ Mot. to Dism. (ECF No. 12).
       16
            Id. at 3-5.
       17
            Pl.’s Opp. to Defs.’ Mot. to Dism. at 13-16 (ECF No. 27); Panzer Decl. at ¶¶ 7-13.
       18
            Feb. 10, 2020 Order (ECF No. 37).
       19
            Defs.’ Renewed Mot. to Dism. (ECF No. 58).


                                                      4
        Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 5 of 16




       Summary judgment is appropriate “if the movant shows there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). Judgment will be entered against a party who fails to sufficiently establish

any element essential to that party’s case and who bears the ultimate burden of proof at

trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In examining the motion, we

must draw all reasonable inferences in the nonmovant’s favor. InterVest, Inc. v.

Bloomberg, L.P., 340 F.3d 144, 159-60 (3d Cir. 2003).

       Disagreements over what inferences may be drawn from the facts, even

undisputed ones, preclude summary judgment. Ideal Dairy Farms, Inc. v. John Labatt,

Ltd., 90 F.3d 737, 744 (3d Cir. 1996) (citation omitted). Credibility determinations, the

drawing of legitimate inferences from facts, and the weighing of evidence are matters left

to the jury. Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986).

       A party moving for summary judgment may use depositions and affidavits or

declarations to show a fact is not genuinely disputed, and a party opposing the motion

may also rely on them to demonstrate that a fact is disputed. See FED. R. CIV. P.

56(c)(1)(A) (“A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by . . . citing to particular parts of materials in the record, including

depositions . . . affidavits or declarations.”). Because depositions provide all parties an

opportunity to probe the witness, they are preferred to declarations and affidavits that are

generally prepared by attorneys rather than the declarant or affiant. See In re CitX Corp.,

448 F.3d 672, 680 (3d Cir. 2006) (citing 10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER &

MARY KAY KANE, FED. PRAC. & PROC. § 2722, at 373, 379 (3d ed. 1998)). The affiant must

set forth specific facts that reveal a genuine issue of material fact. Lujan v. National




                                             5
            Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 6 of 16




Wildlife Fed’n, 497 U.S. 871, 888 (1990) (collecting cases). Because they are not subject

to cross-examination, affidavits are scrutinized carefully. In re CitX Corp., 448 F.3d 672,

680 (3d Cir. 2006) (citing 10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY

KANE, FED. PRAC. & PROC. CIV. § 2722, at 373, 379).

                                              Discussion

       The defendants claim that Oasis sent Panzer contracts containing the arbitration

agreement.20 According to the defendants, Oasis mailed its fixed rate customers,

including Panzer, a letter and a contract summary in September 2017 (the “September

2017 letter”). The letter gave customers three options: they could (1) renew their fixed

rate contract with Oasis; (2) se lect another supplier; or (3) do nothing, automatically

enrolling them in Oasis’s variable rate plan.21 The defendants claim that Oasis attached

a four-page terms of service to the September 2017 letter.22 The terms of service included

the following arbitration provision:

       Any claim, dispute or controversy, regarding any contract, tort, statute, or
       otherwise (“Claim”), arising out of or relating to this Agreement or the
       relationships among the parties hereto shall be resolved by one arbitrator
       through binding arbitration . . . . Neither party shall sue the other party other
       than as provided herein or for enforcement of this clause or of the
       arbitrator’s award . . . .23

       The defendants contend that Oasis mailed Panzer a letter, a residential options

notice and a contract summary in February 2018 (the “February 2018 letter”).24 The


       20
            Defs.’ Renewed Mot. at 1-2, 12.
       21
            Id. at 1,12; Church Decl. Ex. A-3 at Oasis_Verde00056 (“September 2017 letter”).
       22
            Defs.’ Renewed Mot. at 1-2, 7, 12; Church Decl. Ex. A-3 at Oasis_Verde00058-61.
       23
            Church Decl. Ex. A-3 at Oasis_Verde00060, ¶ 11.
       24
            Id. at OasisVerde_00063-66 (“February 2018 letter”).



                                                     6
             Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 7 of 16




February 2018 letter reminded Panzer of the terms of his month-to-month variable plan.25

It included another four-page terms of service.26 The terms of service, although not

identical to the terms of service sent with the September 2017 letter, were substantially

similar. Both contracts contained identical arbitration agreements and almost identical

class action waivers.27 The defendants argue that because Panzer continued to accept

Oasis’s service and pay his bills, he agreed to the terms which included the arbitration

provision.28

        Panzer contends that he did not receive the September 2017 or February 2018

letters.29 The defendants have produced testimonial evidence of their mail practices and

documentary evidence showing that the letters were mailed to Panzer at his home

address. Thus, the question is whether Panzer received the contract containing the

arbitration provision.

        Under the “mailbox rule,” a letter properly deposited in a postal mailbox or with the

postman is presumed to have been delivered to the addressee. Lupyan v. Corinthian

Colleges Inc., 761 F.3d 314, 319 (3d Cir. 2014) (citing Rosenthal v. Walker, 111 U.S. 185,




        25
             Id.
        26
             Id. at OasisVerde_00067-70.
        27
             Id. at OasisVerde_00069.
        28
             Defs.’ Renewed Mot. at 1-2.
        29
           Pl.’s Resp. at 34-40. In addition to claiming he did not receive the September 2017 letter, Panzer
contends that the mailing records do not establish that any terms of service were included with the
September 2017 letter. Id. at 10-12, 27. Panzer does not dispute that documents containing an arbitration
agreement were attached to the February 2018 letter. He disputes that he received the February 2018 letter
and its contents. Id. at 34-37.
         He also contends that the class action waiver is unconscionable, Oasis failed to satisfy the notice
requirements under 52 Pa. Code. § 54.10 for modifying energy contracts between suppliers and consumers
and the terms of service lacked new consideration to support the addition of the arbitration provision, class
action waiver, and “other onerous terms.” Id. at 5, 19, 23-31, 33-34, 46-48.


                                                     7
           Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 8 of 16




193 (1884)). The presumption is a rebuttable one. It merely raises an inference of fact

that may be challenged by the intended recipient’s evidence of non-receipt. Hence, once

challenged, receipt becomes a jury question. Id. (citing Rosenthal, 111 U.S. at 193-4).

      Circumstantial evidence may be enough to establish receipt. Id. The sender may

present evidence of business practices or office customs to show mailing. Id. This

evidence may be presented by a sworn statement based upon personal knowledge of the

mail procedures. Id. at 320.

      The defendants have presented evidence raising a presumption of receipt. They

primarily rely on the deposition testimony of Elo Nnabuife, the Senior Manager of

Operational Excellence at Spark Energy, LLC, the parent company of Oasis and Verde.30

Nnabuife, who supervised the mailroom during the 2017-2018 period,31 explained that

depending on volume and cost, Spark’s mailroom sometimes prepares mailings in-house

for the defendants and at other times outsources the job to Zytron, an outsider vendor.32

The mailing of the September 2017 letter was done in-house under Nnabuife’s direct

supervision, and the February 2018 letter was mailed by Zytron.33

      For in-house mailings, the mailroom employees use a Windows application called

OPS Admin that connects to a database storing customers’ information. 34 OPS Admin

generates lists of customers by contract expiration dates and prepares a customer report



      30
           Blankinship Decl. Ex. 7 at 7; Church Decl. Ex. A-2 at 30:3-4 (“Nnabuife Dep. Tr.”).
      31
           Nnabuife Dep. Tr. at 34:8-22, 168:23-25.
      32
           Id. at 86:8-11.
      33
           Id. at 71:5-9, 153:6-14, 170:17-171:1.
      34
           Id. at 46:1-2, 46:19-47:2, 47:11-16.



                                                      8
            Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 9 of 16




based on templates in the system.35 Mailroom employees review the customer reports

each morning and schedule the printing of the notices.36 If the print volume is large, they

use machines to prepare the mailings that create a record in the system.37 OPS Admin

coordinates the machines to print the notices, fold them, stuff the envelopes, and affix the

postage.38 The mailroom employees place the finished envelopes in trays for USPS pick

up.39 The envelopes are sent by first class mail.40 There are no return receipts or tracking

records.41

       Nnabuife testified that the mailroom employs several quality control measures. The

machine that prints and stuffs the envelopes checks the finished envelopes for any

issues, such as two envelopes stuck together.42 The mailroom employees also count the

finished envelopes to ensure the number of envelopes matches the customer report. 43 At

the end of the month, the mailroom creates an exception report to verify that the correct

number of customers were mailed the notices.44 If the report shows a discrepancy,




       35
            Id. at 40:14-41:1, 45:5-10.
       36
            Id. at 45:11-15.
       37
            Id. at 45:15-18. For smaller print jobs, the mailroom employees prepare the mailings manually.
Id.
       38
            Id. at 50:20-23, 53:15-23, 56:8-10, 170:18-20.
       39
            Id. at 50:23-25.
       40
            Id. at 58:7.
       41
            Id. at 58:7-12.
       42
            Id. at 53:15-19.
       43
            Id. at 51:4.
       44
            Id. at 51:9-18.



                                                      9
        Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 10 of 16




another mailing is directed to the affected customers.45 If there is a problem with the

customer’s address or the postage, USPS returns the envelope the next day with a note

identifying the issue.46 If possible, the mailroom fixes the issue, for example by correcting

the address or adding more postage.47 Nnabuife testified that records of all undelivered

mail are kept.48

       When Zytron does a mailing, the defendants send Zytron a mail merge request, a

template and a customer list in a zip file.49 Zytron creates individual letters for each

customer, stuffs the envelopes, adds postage and mails the letters.50 Zytron confirms the

mailing by sending Nnabuife a PDF of the entire mail merge containing the mailed

documents for all customers on the list.51

       Nnabuife testified that the September 2017 letter, including the terms of service,

was sent to Panzer using Spark’s in-house mailing procedures.52 He claimed that he

distinctly remembers mailing the September 2017 letter to Panzer because Panzer’s

name stood out as uncommon.53 The February 2018 letter to 8,643 customers in

Pennsylvania, who included Panzer, was outsourced to Zytron.54 Zytron confirmed the


       45
            Id. at 51:19-22.
       46
            Id. at 53:24-54:2, 59:23-60:1.
       47
            Id. at 53:24-54:2, 60:1-3.
       48
            Id. at 60:7-18.
       49
            Church Decl. Ex. A-14 at ¶ 4 (“Lyons Decl.”); Nnabuife Dep. Tr. at 85:12-16, 161:12-13.
       50
            Lyons Decl. at ¶ 4.
       51
            Id.
       52
            Nnabuife Dep. Tr. at 168:25-169:2
       53
            Id. at 175:1-2, 177:2-6, 177:8-178:21, 185:25-186:5.
       54
            Id. at 80:20-81:4; Lyons Decl. at ¶¶ 5-6; Church Decl. Ex. A-5 at OasisVerde_00010-11.


                                                     10
        Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 11 of 16




mailing on March 6, 2018.55 Nnabuife checked the mail merge records from Zytron and

confirmed there was no mail intended for Panzer returned, nor any documentation of

issues about Panzer receiving mail.56 He verified that the mailings were sent to the

address where Panzer had received other correspondence from GAP and the

defendants, and that Panzer had not submitted a change of address.57 He explained that

customers’ contacts with the defendants, such as customer service calls, are documented

in OPS Admin.58 There are no notes regarding returned or unprocessed mail for Panzer

in the system.59

       These mail procedures raise a presumption that Panzer received the September

2017 and February 2018 letters. However, the presumption is a weak one because the

letters were sent by regular mail with no direct proof of delivery. See Lupyan, 761 F.3d at

320. The presumption is strong only when the letter is sent by registered or certified mail

because there is evidence of receipt at the intended address. See id.

       Once the sender proves mailing, the burden shifts to the intended recipient to

produce evidence rebutting the presumption of receipt. The amount of evidence

necessary to overcome the presumption differs under the federal rule and the

Pennsylvania rule. It is minimal under the federal rule. The addressee’s denial of receipt




       55
          Lyons Decl. at ¶¶ 6-7; Nnabuife Dep. Tr. at 172:11-173:1; Church Decl. Ex. A-5 at
OasisVerde_00003-00006.
       56
            Nnabuife Dep. Tr. at 58:20-59:4, 61:11-12, 136:17-19, 149:14-15, 169:6-21.
       57
            Id. at 56:21-57:6, 149:16-17, 19-21.
       58
            Id. at 61:16-62:4.
       59
            Id. at 61:23-63:3.



                                                    11
        Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 12 of 16




is sufficient. Id. at 321. Even a self-serving, non-conclusory affidavit or testimony based

on personal knowledge is enough. Id. at 320-21.

       Why the presumption is rebuttable arises from the realities of the mail delivery

system. The Postal Service, like any other delivery business, is not perfect. Mistakes

happen. Human error can result in misplaced, lost or misdelivered mail. Mechanical

failure can result in failed delivery. Sorting or posting machines can malfunction. Many

times there is no way to know how or why mail did not reach its intended recipient’s

address. Consequently, beyond denying he received the mail, the addressee would be

forced to prove a negative.

       The Lupyan court made it clear that “evidence sufficient to nullify the presumption

of receipt under the mailbox rule may consist solely of the addressee’s positive denial of

receipt, creating an issue of fact for the jury.” Id. at 321. If the intended recipient produces

evidence to rebut the presumption, the presumption disappears, “leaving only that

evidence and its inferences to be judged against the competing evidence and its

inferences to determine the ultimate question at issue.’” Id. at 320 (quoting McCann v.

Newman Irrevocable Trust, 458 F.3d 251, 287–88 (3d Cir. 2006)). In other words, once

rebutted, the presumption is gone.

       Pennsylvania requires more, but not significantly much more. The addressee

cannot merely deny receipt. See Com., Dep’t of Transp., Bureau of Driver Licensing v.

Grasse, 606 A.2d 544, 545 (Pa. Commw. 1991) (citing Dep’t of Transp. v. Brayman

Construction Corp.–Bracken Construction Co., 513 A.2d 562 (Pa. Commw. 1986));

Samaras v. Hartwick, 698 A.2d 71, 73-74 (Pa. Super. 1997). Instead, he may explain how

he processes mail he receives and describe his effort to find the mailings. See Carnathan




                                              12
         Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 13 of 16




v. Ohio Nat. Life Ins. Co., No. 06-999, 2008 WL 2578919, at *5 (M.D. Pa. June 26,

2008).60

        Applying either the federal or Pennsylvania rule yields the same result here.

Panzer has carried his burden under both. He described how he receives and processes

his mail. He has lived at the same address for 27 years.61 He has a standard mailbox.62

He has never asked a neighbor to collect his mail.63 Nor has he had mail held at the post

office for the past five years.64 He testified that he and his wife both check the mail and

put aside any items related to bills or other financial information.65 His practice is to open

everything, including junk mail, and scan all important or potentially important documents,

such as bills, contracts, receipts and other pieces of mail.66 For the past ten years, he has

used a software program called Neat to organize and store his scanned documents in




         60
            The majority of cases applying the Pennsylvania mailbox rule focus on the evidence needed to
establish the presumption, but few consider what evidence is sufficient to defeat it. In cases where the court
found the addressee did not rebut the presumption, the intended recipient only denied receipt of the mailed
item, without more. See, e.g., Samaras, 698 A.2d at 73-74; Bracy v. Macy's Retail Holdings, Inc., No. 19-
3825, 2020 WL 1953647, at *6 (E.D. Pa. Apr. 23, 2020); State Farm Fire & Cas. Co. v. Petroleum Heat &
Power Co., No. 13-6732, 2016 WL 5816182, at *7 (E.D. Pa. Oct. 5, 2016); Gedid v. Huntington Nat. Bank,
No. 11-1000, 2012 WL 691637, at *6 (W.D. Pa. Feb. 10, 2012), report and recommendation adopted, No.
11-1000, 2012 WL 691614 (W.D. Pa. Mar. 2, 2012).
        61
             Panzer Dep. Tr. at 15:21-16:2.
        62
             Id. at 16:22-25.
        63
             Id. at 85:11-14.
        64
             Id. at 85:4-10.
        65
             Id. at 17:1-15.
        66
             Id. at 11:22-25, 12:15-13:3, 17:19-24; Panzer Decl. ¶¶ 2-3.



                                                      13
         Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 14 of 16




folders.67 If he does not deem a piece of mail important enough to scan, he discards it

after reviewing it.68 He keeps hard copies of certain legal documents, such as his will.69

        Panzer testified that he scans relevant information from utility carriers.70 He reads,

saves and acts upon any utility-related mail that requires action.71 He scanned and saved

the summary page from his GAP customer agreement but discarded the full terms of

service after reading it because the summary page contained all of the relevant

information.72 He scanned the April 2017 letter informing him that his contract was

assigned from GAP to Oasis.73 After searching through his Neat system, his email, his

wife’s email, his online PECO account and his hard copy files, he has no record of

receiving the September 2017 or February 2018 letters.74 He testified that it is not possible

that his wife threw the letters away without him knowing because she always gives

anything marked “Oasis” to him.75 In short, he denied receiving the letters.

        Panzer’s denial of receipt of the letters is sufficient to destroy the presumption

under the less stringent federal rule. Lupyan, 761 F.3d at 321. His testimony about his

practices for receiving mail and his unsuccessful efforts to locate the letters also satisfy


        67
             Id. at 11:24-12:7.
        68
             Id. at 18:4-10.
        69
             Id. at 24:14-20, 178:3-4.
        70
             Id. at 12:15-18, 14:15-17, 26:13-17
        71
             Id. at 134:18-23.
        72
             Id. at 10:5-9, 10:23-25, 13:12-16, 26:23-27:3.
        73
          Id. at 35:4-18, 67:12-15. He received, but did not scan or save, the June 2018 letter. Id. at 116:15-
19, 158:19-160:4. When asked, he stated that he was not sure why it was not saved. Id. at 160:14.
        74
             Id. at 23:5-24:7, 57:13-22, 58:17-20, 60:17-61:2, 136:18-137:6, 178:5-10; Panzer Decl. ¶¶ 7-8.
        75
             Panzer Dep. Tr. at 138:3-5.



                                                      14
           Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 15 of 16




the heightened Pennsylvania rule. See Carnathan, 2008 WL 2578919, at *5 (“Just as

Ohio National relies upon its business practices with respect to billing and mailing in its

effort to invoke the mailbox rule, Plaintiff relies upon the business practices of his

company, Colonial Electric Service, to rebut the presumption.”).

       Because there is a factual issue whether Panzer received the September 2017

and February 2018 letters, we cannot conclude that he agreed to arbitrate his claims

against Oasis and Verde. Nnabuife’s and Panzer’s credibility is for a jury to decide. The

jury must determine whether Panzer received the September 2017 and February 2018

letters.

       Having concluded whether Panzer received the letters and agreements which

included the arbitration provision is a disputed issue, we do not address whether the

September 2017 letter contained the arbitration agreement. Nor need we reach the issues

whether the arbitration agreement and class action waiver are unconscionable and

preempted by federal law. These issues arise only if the jury finds that Panzer received

the two letters containing the arbitration agreement and class action waiver.

       The disputed issue at this stage raises a question whether Panzer is an adequate

class representative under Federal Rule of Civil Procedure 23(a)(4). He essentially claims

he is not a member of a class who agreed to arbitration. Yet, the class he seeks to

represent did agree to arbitrate. His interests do not align with those whom he seeks to

represent. Therefore, we shall require the parties to show cause why the class action

allegations of the complaint should not be stricken.




                                            15
       Case 2:19-cv-03598-TJS Document 74 Filed 12/17/20 Page 16 of 16




                                      Conclusion

      Genuine issues of material fact preclude a finding that Panzer agreed to arbitration

and waived a class action. The jury must decide whether he received the September 2017

or February 2018 letters containing the agreement to arbitrate. His remaining arguments

depend on the jury’s determination. Therefore, we shall deny the defendants’ motion to

dismiss and decline to compel arbitration.




                                             16
